DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
Feb. 16, 1999
Dear State Medicaid Directors:
I am writing to you today to seek your input on elements that we should consider including in our 1999 grant solicitation
entitled "Nursing Home Transition Initiative". This is not a request for proposals.
The Health Care Financing Administration (HCFA) is announcing a new 1999 grants program entitled "Nursing Home
Transition Initiative". As specified in the House Conference Report for Making Omnibus Consolidated and Emergency
Supplemental Appropriations for Fiscal Year 1999 (HR 4328), these grants will assist States to continue carrying out
demonstration projects to transition persons out of nursing homes by ensuring, where appropriate, coverage of
community-based attendant care services for people with disabilities which ensures maximum control by the consumer to
select and manage their attendant care services. HCFA is making $2 million available for this initiative and anticipates
selecting four to six State Medicaid agencies as grantees. Grant awards made to individual States will range from
$333,000 to $500,000. The projected date for release of the solicitation document to the public is April 1999. The
projected due date for the proposals to HCFA is the end of June 1999. Awards will be made during September 1999.
The primary focus of this grant initiative is to encourage States to develop and implement new processes for identifying
beneficiaries who can be safely transitioned into the community and for establishing community support systems for
them.
States will have considerable flexibility to develop innovative projects that address:


identification of beneficiaries in nursing facilities that are capable of living successfully in the community with
appropriate supports;



the development of community-based services/supports for persons who are institutionalized;



• elimination of incentives to keep beneficiaries institutionalized;



fostering the independence of the beneficiary in the community, including the selection and management of
community-based services such as attendant care;



the development of innovative funding arrangements which enable money to follow the individual;



the empowerment of beneficiaries, families, and advocacy groups through partnerships and coalitions with
providers and policy makers to design and implement appropriate service delivery models that maximize
consumer choice and direction.

HCFA is also requesting input and advice from the public, advocacy groups and the disability community on elements to
be included and ways to structure the grant solicitation document. While HCFA cannot guarantee that it will be able to
adopt all suggestions in its grant solicitation, it will give careful consideration to all comments received.
Please forward all input to the project officer for this grant, Thomas Shenk, at fax number 410/786-9004 or e-mail to
tshenk@hcfa.gov no later than March 15, 1999. All readers of this announcement are encouraged to disseminate this
information to interested parties in order to achieve the widest distribution of this notice as possible.
Sincerely,
Theresa A. Derville Acting Director Disabled and Elderly Health Programs Group
cc: All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge American Public Human Services Association
Joy Wilson National Conference of State Legislatures
Jennifer Baxendell National Governors' Association

